Title: To John Adams from John Sullivan, 13 November 1777
From: Sullivan, John
To: Adams, John


     
      My Dear Friend
      Whitemarsh Novemr 13th 1777
     
     I this morning was favoured with yours of the 28 ultimo, which gave the more pleasure as I before had began to Conceive that Some part of my Conduct of which I was ignorant had Lost me your friendship and Esteem. This Sir was founded on my not Receiving a Single Line from you to Notify me of the Repeated Storms that were Raised against me in Congress. I Ever have and yet do most Sincerely wish to be honored with that Friendship which has Long Subsisted between us, and which I wish may never End while virtue and the Love of our Country continue to be the Cement: When any part of my Conduct Deviates from those Lines I wish That from the Sincere Friend you may Change to the Inflexible Judge and Deal with me as with one who has Sought your Friendship to answer private views. Your Esteemed favor has convinced me that you are yet my friend and will Continue So while you find me Act up to the principles I have Laid Down and I believe in the Case referred to in your Letter you Never Saw greater Room for Exertions in favour of a person whose Situation had become So Critical without the Least Colour or Even Shadow of a Fault. As you have Examined the papers I need Say no more.
     Those virtues you wish to Introduce into the Army or make universal in it I almost Despair of while vice is So prevalent in the Country. Forgive me Sir when I Say there is Scarcely an Individual out of the Army and out of the immediate Service of the Country whose motions are not Regulated by Avarice and whose views are not Confined to himself. This it is that makes your Army poor Indeed. The Industrious officer and the faithful Soldier find the Exceeding high wages given them totally inadequate to furnish them with the necessaries of Life while their poor Families are Left to perish and All this owing to the Sordid Avarice of The Indolent and inactive part of the Americans whose private Interest prevents them from viewing any other object. If poverty is the foundation of virtue I believe your Army is already the most virtuous in the world. Believe me Sir without greater Exertions of power you will never have a well Regulated army. I had Like to have Said you will Soon have none at all. I tremble when I Look forward and view Consequences which must arise from a General State of Corruptions. Pray what prevents Congress from affixing the price of Necessaries and ordering the Army to take them in Case the owners refuse to Sell. Why Should the Soldier be oblidge to pay for Cloathing more than his wages can Amount to. In Short the wages in the Army are So Disproportionate to Every thing Else that your officers are now resigning by Dozens.
     I dont wish to have the wages Raised but I wish to Strike at the Root of the Evil and that immediately or I fear we are undone. Your own Judgment will point out the proper methods to adopt to prevent the growing Evils.
     One thing more is Absolutely necessary. That is for Congress to order all the Regiments to be filled up by Draughts from the Militia by a particular Day to be prefixed. We are Eternally Hovering Round The Enemy with Inferiour numbers. If we Attack we are Sure to be Defeated. If we do not Attack we are Sure to be Blamed. We must be Rendered Superiour to the Enemy in the field before we can put an End to the war. Militia answers no good purpose and I wish Congress to Destroy their Expectations of Bounties by  them to Serve after the above Resolutions takes place if it Should be thought worth notice.
     The Sublime and beautiful Discipline you wish for is as Earnestly Desired by me—but we want Such a Wolf as Instructed the Britons or Such a De La Lippe as Instructed the Portugeze to Teach our Americans. The man who pays attention to it in our Army is rather Despized than Applauded. If we had a good In­spector General and a good Adjutant General I think we Should Soon mend and be Reduced to order. Pray Labor that Neither Friendship or Connections may not be the means of Introducing those officers but Real knowledge and Industry. I have two persons who I know would mend your Army and when I mention them Suffer me to Say upon Honor that it is neither friendship or Connections that Influence me. Nor do I know that Either of them will Accept. I mean General Conway for the first and Colo Scammell for the Second of those offices. Perhaps Congress may know others that are Equal but I know none in America So well Qualified. I am however Content with any that will answer the End Designed.
     I can give you nothing new from our Camp Save that the Forts yet hold out and I believe they will. I beleve our Army will Soon move to a place that must bring on a General Action. Heaven grant it may be Successful. Dear Sir with the highest Sentiments of Esteem and Respect I am Your most obedt. Servt.
     
      Jno Sullivan
     
    